ON PETITION TO REHEAR.
The petition to rehear alleges that the effect of the decision in this case, rendered at a former day of the term, is to overrule the case of Western Union Telegraph Company v. Powell, 94 Va. 268, 26 S. E. 828, upon one point, and asks that before any such result is reached it should be permitted to be heard upon that question.
It was not the intention of the court in deciding this case to overrule the Powell case, though there is language used in the opinion which might fairly warrant the petitioner’s contention. The language of the opinion-has been so changed as to make it. clear that the court did not intend to overrule the decision in that case, and the petition to rehear is denied.

Rehearing Denied.